Citation Nr: 0015933	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic back disorder, 
including residuals of a laminotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claims for: (1) an increased disability 
evaluation in excess of 30 percent for service-connected 
residuals of a gunshot wound to the dorsum of the left hand, 
including fractured 3rd, 4th, and 5th metacarpals with bone 
graft and injury to Muscle Group IX; (2) service connection 
for a laminectomy; (3) service connection for degenerative 
arthritis (osteoarthritis); and (4) an increased disability 
evaluation in excess of 20 percent for service-connected 
rheumatoid arthritis.

In February 1996, the appellant filed a notice of 
disagreement pertaining to all four of the issues addressed 
by the RO's October 1995 decision.  In March 1996, the RO 
issued a statement of the case (SOC) addressing only two of 
those issues: 
(1) entitlement to an increased disability evaluation for 
service-connected residuals of a gunshot wound to the dorsum 
of the left hand; and (2) entitlement to service connection 
for a laminectomy.  The appellant subsequently filed a timely 
substantive appeal, VA Form 9, regarding these two issues.

In February 1999, the Board issued a decision that denied the 
appellant's claim of entitlement to an increased disability 
evaluation for service-connected residuals of a gunshot wound 
to the dorsum of the left hand.  The Board's decision further 
remanded the appellant's claims of: (1) service connection 
for degenerative arthritis (osteoarthritis), and (2) an 
increased disability evaluation in excess of 20 percent for 
service-connected rheumatoid arthritis, for issuance of an 
SOC. See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of a notice of disagreement).  

In considering the appellant's remaining claim for service 
connection for residuals of laminectomy, the Board's February 
1999 decision found this issue to be inextricably intertwined 
with the issue of entitlement to service connection for 
degenerative arthritis (osteoarthritis).  Thus, the Board 
also remanded this issue so that the RO could properly 
develop the appellant's claim of entitlement to service 
connection for degenerative arthritis (osteoarthritis) before 
the Board rendered a final adjudication of the issue of 
entitlement to service connection for residuals of a 
laminectomy. Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Lastly, the Board's February 1999 decision concluded that the 
appellant raised a claim of entitlement to an increased 
disability rating for his service-connected scar, right iliac 
crest, former donor site.  The appellant, however, 
subsequently withdrew this claim in a statement filed with 
the RO in July 1999.

In May 1999, the RO issued a SOC addressing the following 
issues: (1) service connection for degenerative arthritis 
(osteoarthritis), and (2) an increased disability evaluation 
in excess of 20 percent for service-connected rheumatoid 
arthritis.  Pursuant to 38 U.S.C.A. § 7105, a substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one-year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. §§ 7105, 
7108; Roy v. Brown, 5 Vet. App. 554 (1993).  The May 1999 SOC 
was sent to the appellant under cover of a letter informing 
him of the necessity of filing a VA Form 9 in order to 
continue his appeal.  The appellant did not perfect an appeal 
of these two issues and they became final.  Thus, the only 
issue remaining on appeal is the appellant's claim for 
service connection for residuals of laminectomy.  To improve 
the clarity and accuracy of this decision, the Board has 
recharacterized this issue as entitlement to service for a 
back disorder, to include residuals of a laminotomy which was 
noted by a private physician in May 1995.


FINDINGS OF FACT

1.  There is no competent medical evidence of a chronic back 
disorder during service.
2.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
back disorder.

3.  A VA orthopedic examination, dated in November 1950, 
noted that the veteran's back had a full range of pain free 
motion without crepitus, grating, swelling, redness, 
increased local temperature or other evidence of bone or 
joint disability.

4.  The earliest medical report reflecting any abnormal back 
findings is dated in December 1963, over 17 years after the 
veteran's discharge from the service.  

5.  A post service treatment report, dated in May 1995, noted 
a diagnosis of chronic low back pain status post laminotomy; 
there is no medical opinion, or other competent evidence, 
linking that condition to the veteran's active duty military 
service.

6.  The veteran has not presented a plausible claim for 
service connection for chronic back disorder, including 
residuals of a laminotomy.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for chronic back disorder, including 
residuals of a laminotomy.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

II.  Factual Background

The veteran served on active duty in the United States Army 
from October 1943 to April 1946.  The RO has retrieved the 
veteran's service medical records and they appear to be 
complete.  A review of the veteran's service medical records 
revealed treatment for a variety of conditions, including a 
bullet wound to the left hand from enemy fire in December 
1944.  In January 1946, the veteran was treated for 
rheumatoid arthritis, non-suppurative, moderately severe, 
involving the paroxysmal inter-phalangeal joints of the 
fingers, wrists, elbows, knees and ankles, bilaterally.  A 
certificate of disability for discharge, dated in April 1946, 
noted that the veteran was found unfit for duty due to his 
chronic rheumatoid arthritis.

In November 1946, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran had not "been in hospital since discharge."  The 
report noted the veteran's subjective complaints of pain and 
swelling in the knees, elbows, ankles and fingers.  Physical 
examination revealed no external evidence of arthritis, but 
the VA examiner indicated that the veteran's history 
supported a diagnosis of rheumatoid arthritis.

In November 1950, a VA orthopedic examination was conducted.  
Physical examination, in pertinent part, noted that "general 
skeletal survey of the joints of the upper and lower 
extremities and the back reveal full range of pain free 
motion without crepitus, grating, swelling, redness, 
increased local temperature or other evidence of bone or 
joint disability."  The report concluded with diagnoses of 
residuals of gunshot wound to the left hand and "[r]heumatoid 
arthritis multiple joints, no clinical manifestations at time 
of this examination." 

In December 1963, the veteran was hospitalized for treatment 
of generalized hidroarthrosis due to rheumatoid arthritis.  
X-ray examination of the lumbar spine revealed changes of 
osseous demineralization out of proportion to the veteran's 
age.  There was a slight scoliosis with convexity to the left 
and the lumbar interspaces were normal.  He was released from 
the hospital following a four-day stay.  

In April 1964, a VA general physical examination was 
conducted.  The examination report found, in pertinent part, 
"no evidence of orthopedic involvement of the cervical, 
dorsal or lumbar spine.  There is good range of motion.  He 
squats well and walks on his heels and toes without 
difficulty."

In May 1967, a VA general physical examination was conducted.  
Physical examination of the lumbar spine revealed, in part:

Lumbar spine shows a good reversal of the 
lumbar curve, the veteran goes completely 
forward, has no sciatic stretch sign; 
hyperextension, lateral flexion motions 
are within normal limits.
. . . 
In the prone position there is no 
tenderness throughout the spine or over 
the sciatic notches or along the course 
of the sciatic nerve.

The examination report concluded, in part, with a diagnosis 
of rheumatoid arthritis with no findings at this time, except 
the slight fusiform swelling of the fingers.  VA X-ray 
studies performed in December 1968 were negative with respect 
to the lumbar spine.

In May 1995, a medical treatment summary statement was 
submitted by M. Hayward, M.D.  In his statement, Dr. Hayward 
noted the veteran's history of a gunshot wound to left hand, 
arthritis, scars, prostate cancer, and low back pain.  The 
report concluded in part with a diagnosis of "Onset Unknown: 
1) Chronic Low Back Pain Status Post Laminotomy, 2) 
Degenerative Joint Disease." 

In August 1995, a VA examination for joints was conducted.  
The report of this examination concluded with impressions of: 
(1) status post gunshot wound involving left hand with severe 
deformity and decreased function; and (2) rheumatoid 
arthritis by history with some ongoing problems, mild by 
clinical examination today.

In September 1995, a VA neurological examination was 
conducted.  The report of this examination noted that the 
veteran's neurologic deficits are confined to his left hand, 
and probably secondary to direct trauma to those fingers or 
the muscles and tendons supplying them.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that service connection is 
warranted for chronic back disorder, including residuals of a 
laminotomy.  The determinative issues presented by this claim 
are: (1) whether the veteran incurred, or aggravated, a 
chronic back disorder during service; (2) whether he has a 
current disability; and, if so, (3) whether the current 
disability is etiologically related to his active military 
service.  As the veteran has not alleged an inservice back 
injury sustained during combat, the combat presumption under 
38 U.S.C.A. §1154 does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that he incurred a chronic back disorder during service.  
Although the veteran has alleged that he currently has 
chronic back pain status post laminotomy, his statements and 
testimony, in light of the medical evidence of record, are 
not competent to establish the onset of a chronic disability 
during service.  Lay evidence alone will not support a 
finding on a medical question requiring special expertise or 
special knowledge, such as diagnosis or causation of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A review of the veteran's service medical records revealed no 
treatment for or complaints of chronic back disorder during 
his active duty service.  Moreover, there is no post service 
medical evidence of record showing treatment for a chronic 
back disorder.  The report of his post service VA general 
physical examination, performed in November 1946, revealed no 
complaints of a back disorder.  The report of his November 
1950 VA orthopedic examination noted that the veteran's back 
exhibited a "full range of pain free motion without crepitus, 
grating, swelling, redness, increased local temperature or 
other evidence of bone or joint disability."  The report 
concluded with diagnoses of residuals of gunshot wound to the 
left hand and "[r]heumatoid arthritis multiple joints, no 
clinical manifestations at time of this examination."  
Accordingly, the Board concludes that the evidence of record 
does not show a chronic back disorder during the veteran's 
active duty service to which a current disorder is related.

Even if the Board accepted the veteran's contention that he 
incurred a back disorder during his active duty service, the 
veteran has failed to show the required nexus between his 
current back disorder and his active duty military service.  
See Caluza, 7 Vet. App. at 506, Dean v. Brown, 8 Vet. 
App. 449, 455 (1995), Slater v. Brown, 9 Vet. App. 240 
(1996).  The veteran's statements are not competent evidence 
to establish the etiology of his current disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disorder was 
incurred in or aggravated by his active duty service over 50 
years ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Although the veteran submitted a medical 
statement, dated in May 1995, noting a diagnosis of chronic 
low back pain status post laminotomy, there is no opinion 
linking this condition to his active duty service.  The Board 
notes that the diagnosis in the May 1995 medical treatment 
summary report noted that the onset of this condition was 
unknown.  There is also no medical evidence suggesting a 
link, or nexus, between this condition and the veteran's 
service-connected gunshot wound to the left hand, rheumatoid 
arthritis or scars.  The evidence of record also does not 
show a continuity of post service symptoms of a back disorder 
following his discharge from the service.  In this regard, 
the first abnormal findings of any kind relating to the 
veteran's back was an X-ray examination performed in December 
1963, 17 years after the veteran's discharge from the 
service.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).



ORDER

Because it is not well grounded, the veteran's claim for 
service connection for chronic back disorder, including 
residuals of a laminotomy, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

